Citation Nr: 0813828	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  98-05 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for fibrocystic 
adenosis. 

2.  Entitlement to an initial rating in excess of 10 percent 
for mitral valve prolapse, prior to January 12, 1998.  

3.  Entitlement to a rating in excess of 30 percent for 
mitral valve prolapse since January 12, 1998.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability, prior to March 10, 2005.  

5.  Entitlement to a rating in excess of 20 percent for a low 
back disability, since March 10, 2005.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO rating decision 
that, inter alia, denied service connection for positive 
tuberculosis (TB) test, epiglottis, bilateral knee pain, 
recurrent gastritis, and recurrent fibrocystic adenosis, and 
granted service connection and assigned 10 percent disability 
ratings for mitral valve prolapse and low back pain, 
effective June 12, 1997.  

The appellant filed a Notice of Disagreement (NOD) in regard 
to the denials of service connection and assigned disability 
ratings in March 1998, and the RO issued a Statement of the 
Case (SOC) in the same month.  The appellant filed a VA Form 
9 (Appeal to the Board of Veterans' Appeals) in April 1998.

A December 1998 rating decision granted service connection 
for recurrent gastritis and acid reflux with irritable 
bowel/h. pylori and granted an earlier effective date of May 
1, 1997 for the grants of service connection.  A January 2000 
rating decision granted service connection for recurrent 
epiglottis.  These rating decisions constitute full grants of 
the benefits sought regarding the claims for service 
connection for recurrent gastritis and recurrent epiglottis.  

In August 2001, the Board denied entitlement to service 
connection for a positive TB test and remanded the matters 
remaining on appeal to the RO for further action.  In a July 
2004 rating decision, the RO in Los Angeles, California, 
inter alia, granted service connection for degenerative joint 
disease of the right and left knees, each evaluated as 10 
percent disabling, and a higher rating of 30 percent for the 
veteran's mitral valve prolapse, effective January 12, 1998 
(the date of revision of the pertinent rating criteria).  The 
July 2004 rating decision constitutes full grants of the 
benefits sought regarding the right and left knee.  The RO 
continued the denial of service connection for fibrocystic 
adenosis and increased initial ratings (as reflected in a 
July 2004 supplemental SOC (SSOC)).  A November 2005 rating 
decision granted a higher rating of 20 percent for the 
veteran's service-connected low back disability, effective 
March 10, 2005.  

As the claims on appeal involve requests for higher initial 
ratings following the grants of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although higher ratings for mitral 
valve prolapse and the service-connected low back disability 
have been assigned, effective January 12, 1998 and March 10, 
2005, respectively, as higher ratings for these disabilities 
are available before and after those dates, and the veteran 
is presumed to be seeking the maximum available benefit, the 
Board has recharacterized the appeal as encompassing the 
matters set forth on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  

The Board's decision addressing the claims for an initial 
rating in excess of 10 percent for mitral valve prolapse 
prior to January 12, 1998, and the claims for entitlement to 
an initial rating in excess of 10 percent for a low back 
disability, prior to March 10, 2005, and entitlement to a 
rating in excess of 20 percent for a low back disability, 
since March 10, 2005, is set forth below.  The claim for 
service connection for fibrocystic adenosis and the claim for 
a rating in excess of 30 percent for mitral valve prolapse 
since January 12, 1998 are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that, in a 
March 2005 statement, the veteran's representative indicated 
that the veteran believed that her left knee disability met 
the criteria for a "moderate" rating under Diagnostic Code 
5257.  In addition, in a May 2007 statement, the veteran 
described increasing bilateral knee pain.  As there is no 
indication in the record that claims for increased ratings 
for degenerative joint disease of the right and left knees 
has yet been addressed by the RO, these matters are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.  

2.  From May 1, 1997, the effective date of the grant of 
service connection, through January 11, 1998, mitral valve 
prolapse was manifested by complaints of chest pain, 
palpitations, dyspnea on exertion and lightheadedness, with 
no medical evidence of diastolic murmur or a definitely 
enlarged heart.  

3.  Resolving all doubt in favor of the veteran, from May 1, 
1997, the effective date of the grant of service connection, 
the service-connected low back disability has been manifested 
by full flexion to 90 degrees, with pain, weakness, and 
incoordination on range of motion; there is no evidence of 
severe intervertebral disc syndrome (IVDS), with recurring 
attacks with intermittent relief, or of any separately 
compensable neurological manifestations or incapacitating 
episodes of IVDS.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for mitral valve prolapse, for the period prior to 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.27 (2007); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997).  

2.  The criteria for an initial rating of 20 percent for the 
service-connected low back disability are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5292, 5295 (as in effect prior to September 26, 2003).

3.  The criteria for an initial rating in excess of 20 
percent for the service-connected low back disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5292, 5295 (as in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2002 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for higher ratings for 
her low back disability and mitral valve prolapse, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  While the veteran has not explicitly been advised to 
provide any evidence in her possession that pertains to these 
claims, the claims file reflects that the veteran has 
submitted evidence in support of her claims.  Given that 
fact, as well as the RO's instructions to her, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in her possession that pertains to 
the claims on appeal.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  

The Board notes that the VCAA letter was sent after the 
initial rating decision, which, in this case, makes sense, as 
the December 1997 rating action on appeal preceded enactment 
of the VCAA by a number of years.  Moreover, after issuance 
of the March 2002 letter, and opportunity for the veteran to 
respond, the July 2004, December 2006 and June 2007 SSOCs 
reflect readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that the veteran was provided notice of the 
criteria for higher ratings for mitral valve prolapse and her 
low back disability in the March 1998 SOC and January 2000 
and  July 2004 SSOCs, which suffices for Dingess/Hartman.  A 
November 2007 letter generally informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  While 
the November 2007 letter was not followed by readjudication 
of the claims, the timing of this notice is not shown to 
prejudice the veteran.  As discussed below, the Board has 
determined that the veteran is entitled to an increased 
initial rating of 20 percent for her service-connected low 
back disability from the date of the grant of service 
connection.  As this is the earliest possible effective date 
for the increased rating, the veteran is not prejudiced by 
any timing deficiency regarding the notice regarding 
effective dates.  

To the extent that Vazquez-Flores applies to claims for 
increased initial ratings, the Board finds that, taken 
together, the March 2002 VCAA letter, which informed the 
veteran of the information and evidence necessary to 
substantiate her claims for increased ratings, the March 1998 
SOC and January 2000 and July 2004 SSOCs, which included the 
pertinent rating criteria, and the November 2007 letter, 
which explained how disability ratings are determined, 
satisfy the notice requirements of Vazquez-Flores.  As 
discussed above, the veteran's claims for higher ratings were 
not readjudicated following issuance of the November 2007 
letter, which provided notice of how disability ratings are 
determined.  After issuance of the letter, the veteran was 
afforded the opportunity to respond regarding this notice, 
however, the veteran did not respond.  Hence, the Board finds 
that the veteran has received sufficient notice compliant 
with Vazquez-Flores,  and has been afforded ample opportunity 
to respond to this notice.  As such, the veteran is not 
prejudiced by any timing deficiency in this notice.  See 
Mayfield, 20 Vet. App. at 543; see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  The Board also points out 
that neither the veteran nor her representative has contended 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice to the veteran.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA and private treatment 
records, and the reports of September 1997, October 1997, 
January 2003, and May 2005 VA examinations.  Also of record 
are various written statements provided by the veteran, as 
well as by her representative, on her behalf.  As will be 
discussed below, a June 2006 record of VA treatment 
references a February 2006 private MRI of the lumbar spine.  
The report of this MRI has not been associated with the 
claims file.  However, as the findings of that MRI are 
included in the VA treatment record, the Board finds that 
remand to obtain the private MRI report would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is thus not 
appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

A.  Mitral Valve Prolapse Prior to January 12, 1998

The December 1997 rating decision granted service connection 
and assigned an initial 10 percent rating for mitral valve 
prolapse, under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7099-7000, effective June 12, 1997, 
indicating that the veteran's mitral valve prolapse was being 
evaluated, by analogy, to rheumatic heart disease.  See 
38 C.F.R. §§ 4.20 and 4.27.  As noted above, the December 
1998 rating decision granted an earlier effective date of May 
1, 1997 for the grant of service connection.  

Initially, the Board notes that, effective January 12, 1998, 
VA revised the criteria for rating diseases of the heart, 
including rheumatic heart disease.  See 62 Fed. Reg. 65207-
65224 (1997).  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new Diagnostic Codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v.  Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the rating criteria in effect prior to January 12, 
1998, Diagnostic Code 7000 provides that a 10 percent rating 
is warranted for rheumatic heart disease with identifiable 
valvular lesion, slight, if any dyspnea, the heart not 
enlarged; following established active rheumatic heart 
disease.  A 30 percent rating is warranted from the 
termination of an established service episode of rheumatic 
fever, or, its subsequent recurrence, with cardiac 
manifestations, during the episode of recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating is warranted for rheumatic heart disease with heart 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor is precluded.  A 100 percent 
rating is warranted for active disease, and, with 
ascertainable cardiac manifestation, for a period of 6 
months, or for inactive disease with definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales, pretibial pitting and end of day 
or other definite signs of beginning congestive failure; more 
than sedentary employment is precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  

Considering the pertinent evidence in light of the criteria 
(as in effect prior to January 12, 1998), the Board finds 
that a rating in excess of 10 percent for the veteran's 
service-connected mitral valve prolapse, for the period prior 
to January 12, 1998, is not warranted. 

On VA heart disease examination in September 1997, the 
veteran reported a history of noting chest pains, 
palpitations, and shortness of breath after developing a bad 
sinus infection in 1986.  Since that time, she noted 
intermittent bouts of chest pain and palpitations, which 
seemed to be associated with fevers.  Her current complaints 
included occasional atypical chest pain when she had a 
temperature and two flight dyspnea on exertion, with no 
paroxysmal nocturnal dyspnea or orthopnea.  She noted 
occasional light-headedness with palpitations, but had not 
experienced syncope.  On examination, blood pressure was 
125/80.  There was no venous distention or adenopathy of the 
neck.  Carotid pulse contour appeared normal and no bruits 
were audible.  The chest was clear to percussion and 
ausculatation and the heart did not appear to be enlarged.  
Rhythm was regular.  No murmur was heard in the supine 
position, but a grade I/VI systolic murmur was heard in the 
sitting position.  The impression was mitral valve prolapse, 
ventricular irritability by history, on treatment.  

On VA General Medical examination in October 1997, the 
veteran reported that, since developing sinusitis in 1985, 
she had noted recurrent episodes of chest pain and light-
headedness.  Her current complaints included light-
headedness.  The impression included questionable mitral 
valve prolapse.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent prior to January 12, 1998.  In this regard, although 
VA heart examination revealed a systolic murmur, no diastolic 
murmur was noted, and the heart did not appear to be 
enlarged.  As such, an initial rating in excess of 10 percent 
under Diagnostic Code 7000, as in effect prior to January 12, 
1998, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than a 10 percent 
schedular rating for mitral valve prolapse from the May 1, 
1997 effective date of the grant of service connection 
through January 11, 1998.  

B.  Low Back Disability

The December 1997 rating decision granted service connection 
and assigned an initial 10 percent rating for low back pain, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective June 12, 1997.  As noted above, the December 
1998 rating decision granted an earlier effective date of May 
1, 1997 for the grant of service connection.  

Initially, the Board notes that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine, including IVDS.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new DCs, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner, 17 Vet. App. at 9; DeSouza, 
10 Vet. App. at 467 (1997).  See also VAOPGCPREC 3- 2000 
(2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the March 1998 SOC, and 
January 2000 and July 2004 SSOCs.   Hence, there is no due 
process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria, as 
appropriate.

2.	Prior to September 26, 2003

Under the rating criteria in effect prior to September 26, 
2003, former DC 5295 provides that lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
A 20 percent rating is assignable for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating requires severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Alternatively, the veteran's low back disability could be 
evaluated under DC 5292, rating limitation of motion of the 
lumbar spine.  Former DC 5292 provides a 10 percent rating 
for slight limitation of motion of the lumbar spine, while a 
20 percent rating is assignable for moderate limitation of 
motion, and a 40 percent rating requires severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2003).  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that an initial rating of 20 
percent for the veteran's service-connected low back 
disability is warranted.  

On VA general medical examination in October 1997, the 
veteran reported a history of experiencing severe back pain 
in 1981 thought to be a "ruptured disc."  She was treated 
with bedrest and Valium for 6 weeks.  She reported that, in 
September 1997, she had again been found to have a ruptured 
disc in the same area, for which she was treated with Motrin.  
The history given at this examination also notes that the 
veteran was found to have scoliosis with low back pain in 
1981.  The impression included low back pain and scoliosis.  

Records of private treatment from February to June 1998 
include a February 1998 CT scan of the lumbar spine, which 
revealed rotary scoliosis convexity to the left, a 
generalized disc bulge at L3-4, L4-5 considerably narrowed 
with gas in the degenerated disc, and L5-S1 disc intact.  
Treatment in June 1998 included a finding of chronic low back 
pain.  

In a January 1999 statement, the veteran indicated that she 
was having more problems with back pain, especially with any 
type of movement, and she reported that her low back pain was 
radiating down the sides of both legs.  

On VA joints examination in January 2003, the veteran 
described daily back pain, which she described as a 3/10, 
with exacerbations of pain to 7/10 about twice a week, when 
she would have to take Levoxine and Motrin.  She localized 
the pain to the mid portion of the lower back, but added that 
the pain was sometimes paraspinal on either the right or left 
side.  She added that her pain was worsened with any type of 
increased activity.  She denied radicular pain, although she 
admitted to persistent right leg weakness since 1993, which 
she indicated had been attributed to multiple sclerosis at 
different times.  

On examination, range of motion of the lumbar spine revealed 
flexion to 90 degrees, extension to 15 degrees with pain, 
right bending to 20 degrees with pain, left bending to 30 
degrees with pain, right rotation to 45 degrees with pain, 
and left rotation to 45 degrees without pain.  On forward 
bending, the veteran had a notable left lumbar scoliotic 
curvature and right thoracic curvature.  There was no other 
deformity and no defect noted in the spine.  Motor 
examination revealed 5/5 motor strength throughout the left 
lower extremity, while the right lower extremity had 4/5 
motor strength in hip flexion and knee extension strength and 
5/5 hip abduction and adduction and ankle dorsiflexion.  
Sensory examination was intact to sharp versus dull 
throughout L1-S1 bilaterally, although it was decreased in a 
stocking glove pattern subjectively bilaterally.  Straight 
leg raise was negative for radiculopathy.  Deep tendon 
reflexes were brisk and symmetric at L4 and S1 bilaterally.  

Review of X-rays of the lumbar spine confirmed scoliotic 
curvature measuring 23 degrees of left lumbar curvature and 
23 degrees of right thoracic curvature, as well as 
degenerative disc disease of the lumbar spine.  MRI of the 
lumbar spine revealed diffuse mild degenerative disc disease 
in the lumbar spine with severe degenerative disc disease at 
the L4-L5 level.  There was no focal neurologic impingement 
noted on MRI.  The assessment included scoliotic deformity as 
noted of the thoracic and lumbar spine and mechanical low 
back pain with a component of degenerative disk disease.  The 
examiner noted that there was evidence of low back pain with 
range of motion, as well as weakness and incoordination.  The 
examiner opined that the veteran would experience functional 
loss due to pain and incoordination associated with the 
lumbar spine.  Regarding the extent of this functional loss, 
the examiner opined that the veteran would not be able to do 
any heavy lifting or activities requiring prolonged standing 
longer than 15 minutes, or walking farther than 3 blocks.  
The examiner added that the neurological lfindings, 
specifically weakness of the right lower extremity, could not 
be directly explained from the clinical or radiographic 
findings, specifically as the MRI revealed no neurological 
involvement of the spinal cord in the lumbar region.  The 
examiner added that this weakness in the right lower 
extremity had previously been attributed to central nervous 
system symptoms.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent prior to September 26, 2003 under former DC 5295.  In 
this regard, the medical evidence does not include findings 
of muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in standing position, as required 
for a higher rating of 20 percent for lumbosacral strain.  
See 38 C.F.R. § 4.71a, DC 5295 (2003).  

The Board finds that a rating in excess of 10 percent is also 
not warranted under former DC 5292, as the veteran had full 
flexion to 90 degrees, with no notation of pain on flexion, 
on VA examination in January 2003.  While extension was 
limited to 15 degrees, and right bending was limited to 20 
degrees, the veteran, nevertheless, had left bending and 
bilateral rotation to 30 degrees or more.  Thus, even 
considering some limitation in extension and right lateral 
flexion demonstrated on examination, the veteran's limitation 
of motion of the lumbar spine for the period in question can 
be characterized as no more than slight.  See 38 C.F.R. 
§ 4.71a, DC 5292 (2003).  

However, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2003); DeLuca v.  Brown, 8 Vet. App. 202, 204-
7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered in conjunction with the DCs predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The August 2001 remand indicated that the veteran should be 
afforded a VA examination to evaluate her low back 
disability.  The examiner was asked to indicate whether there 
was objective evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination associated with the 
service-connected back disorder.  The remand further 
instructed that the physician should indicate whether, and to 
what extent, the veteran experienced likely functional loss 
due to pain and/or any of the other symptoms listed above 
during flare-ups and/or with repeated use. The remand further 
indicated that, to the extent possible, the examiner should 
express any such additional functional loss in terms of 
additional degrees of limited motion.  

While the January 2003 VA examiner noted that the veteran did 
experience functional loss in that she had low back pain, 
weakness, and incoordination during range of motion testing, 
he did not express the veteran's functional loss in terms of 
additional degrees of limited motion.  However, the examiner 
did express an opinion regarding the extent of the veteran's 
functional loss, by stating that she would not be able to do 
heavy lifting, stand for more than 15 minutes, or walk 
farther than 3 blocks.  

Based on the foregoing findings regarding functional 
impairment, the Board finds that the veteran's low back 
disability more nearly approximates the criteria for the next 
higher, 20 percent, rating, under Diagnostic Code 5292.  
Resolving all reasonable doubt in the veteran's favor, and 
considering her March 1998 statement that she had an increase 
in mid and low back pain, and her January 1999 statement that 
she had more problems with the pain in her back, especially 
with any type of movement or trying to lift anything, the 
Board finds that the functional impairment resulting from the 
veteran's service-connected low back disability has more 
nearly approximated the criteria for a 20 percent rating 
since the grant of service connection.  

Given the MRI evidence of degenerative disc disease noted 
during the January 2003 VA examination, the Board has 
considered whether rating the veteran's low back disability 
under the criteria for IVDS would benefit the veteran.  Prior 
to September 26, 2003, IVDS was rated under former DC 5293 
(changed to DC 5243 on September 26, 2003).  Prior to 
September 23, 2002, a 10 percent rating was warranted for 
mild IVDS, a 20 percent rating was warranted for moderate 
IVDS with recurring attacks, a 40 percent rating was 
warranted for severe IVDS with recurring attacks with 
intermittent relief, and a 60 percent rating was warranted 
for pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 
(2002).  There is no evidence prior to September 23, 2002 
that the veteran's service-connected low back disability was 
manifested by severe IVDS with recurring attacks with 
intermittent relief, as required for a rating in excess of 20 
percent.  Rather, the February 1998 CT scan merely noted that 
the L4-5 disc was considerably narrowed with gas in the 
degenerated disc.  

As of September 23, 2002, IVDS could be evaluated on either 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurological 
manifestations, along with evaluations of all other 
disabilities, whichever results in the higher rating.  For 
purposes of evaluation under former DC 5293, an 
incapacitating episode is a period  of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological  signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

The medical evidence during the period in question does not 
indicate any bed rest prescribed by a physician, let alone 
for a total period of at least four weeks in the last 12 
months, as required for higher rating of 40 percent.  

While the veteran reported pain radiating down the sides of 
both legs in January 1999, she denied any radicular pain on 
VA examination in January 2003.  Although she described 
persistent right leg weakness, the examiner specifically 
noted that this had been previously attributed to central 
nervous system symptoms, and that MRI revealed no 
neurological involvement of the spinal cord in the lumbar 
region.  In light of the findings of the January 2003 VA 
examiner regarding neurological manifestations of the 
service-connected low back disability, combining the ratings 
for separate orthopedic and neurological manifestations would 
not result in a rating greater than 20 percent.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code, during 
the period in question.  While, under the former criteria, as 
in effect prior to September 26, 2003, residuals of fracture 
of the vertebrae, ankylosis of the spine, or ankylosis of the 
lumbar spine may warrant a rating in excess of 20 percent, 
here, the service-connected low back disability has not been 
shown to involve any of the above.  See 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289 (2003).  



2.  Since September 26, 2003

Effective September 26, 2003, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a 10 percent rating 
is assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for DCs 5235- 5243 (2007).

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.  

As noted above, the RO granted an increased rating of 20 
percent for the veteran's service-connected low back 
disability effective March 10, 2005, based on the findings of 
a VA examination conducted on that date.  As the Board has 
granted entitlement to an increased initial evaluation of 20 
percent, under the rating criteria in effect prior to 
September 26, 2003, the Board will now consider entitlement 
to a rating in excess of 20 percent under the revised rating 
criteria.  

Considering the pertinent evidence in light of the criteria 
(as in effect since September 26, 2003), the Board finds that 
a rating in excess of 20 percent for the veteran's service-
connected low back disability, for the period since September 
26, 2003, is not warranted.

On VA joints examination in May 2005, the veteran reported 
that she used Motrin and Robaxin to treat her back pain, and 
that she had a supply of Ultram for times when the pain in 
her back got particularly bad.  She added that inserts in her 
shoes had greatly reduced the episodes of back pain and, as a 
result, she had not had to use Ultram more than three or four 
times since receiving her shoe inserts about eight months 
earlier.  She described her pain as mostly in the low back, 
although she reported that, if she was up and walking for 
more than about 20 minutes, her right foot would begin to 
drag as a result of "right radiculopathy."  The veteran 
reported that, when she developed back pain, she would have 
to lie down for about 20 minutes, and could then get up and 
work about another hour.  She did not use a cane or a back 
brace.  She reported that she was able to stand or walk for 
about one hour, but would then have to stop and, if possible, 
lie down.  

On examination, there was hyperlordosis of 45 degrees with a 
compensatory increased kyphosis to 50 degrees.  When the 
veteran would bend forward, which the examiner noted she 
could do to a full 90 degrees, the lordosis was reduced to 0, 
but not reversed, and her kyphosis actually did not increase.  
She was able to extend to 40 degrees, lateral flexion was to 
45 degrees, bilaterally, and rotation was to 60 degrees, 
bilaterally.  Range of motion testing was repeated several 
times, with no change in range of motion with several 
repetitions, although the level of discomfort increased with 
each repetition.  Straight-leg raising was positive at 60 
degrees on the left.  On neurologic examination, sensation 
was intact to pin and light touch throughout the lower 
extremities.  There was no specific spasm palpable either in 
the lumbar lordosis or in the dorsal spine.  The pertinent 
assessment was musculoskeletal back pain.  The examiner added 
that all range of motion testing was repeated both actively 
and passively several times, with no change in degree of 
motion, and only increase in discomfort in the dorsal and 
lumbar spine.  

Records of VA treatment from May 2004 to May 2007 include 
complaints regarding and treatment for low back pain.  In 
June 2006, the physician reviewed a private MRI performed in 
February 2006, which revealed hypertrophy at L3-4 without 
nerve root compression and left lateral disc herniation at 
L5-S1 without clear nerve root compression.  In August 2006, 
the veteran complained of low back pain radiating to the 
lower extremities.  On examination, there was increased 
lumbar lordosis.  Range of motion was almost full, with 
extension limited to 10 degrees.  Straight-leg raising was 
negative.  Sensory examination was intact, with deep tendon 
reflexes positive and symmetrical.  The assessment was 
chronic low back pain with degenerative disc disease of the 
lumbosacral spine.  

Records of private treatment from November 2004 to January 
2006 also include complaints regarding low back pain.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent since September 26, 2003.  In this regard, there is 
no medical evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
thoracolumbar spine.  Rather, the veteran had full forward 
flexion to 90 degrees on VA examination in May 2005, and the 
record of VA treatment from August 2006 noted almost full 
range of motion, and only indicated that extension was 
limited to 10 degrees.  

The Board has also considered entitlement to a rating in 
excess of 20 percent based on functional impairment; however, 
although the veteran had increased discomfort on repetitive 
motion during the May 2005 VA examination, the examiner 
specifically noted that all range of motion testing was 
repeated both actively and passively several times, with no 
change in degree of motion,.  The Board notes that the 
revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7, provides no basis for a higher 
rating.

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected low back disability, such 
would not be the case here, as, despite the veteran's reports 
of "right radiculopathy" on VA examination in May 2005, 
nuerological testing revealed sensation to be intact in the 
bilateral lower extremities.  Further, the June 2006 record 
of VA treatment specifically indicated that the MRI performed 
in February 2006, revealed hypertrophy at L3-4 without nerve 
root compression and left lateral disc herniation at L5-S1 
without clear nerve root compression.  Sensory examination 
was again intact, with deep tendon reflexes positive and 
symmetrical, during VA treatment in August 2006.  

Further, there is no medical evidence that the veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
While, during the May 2005 VA examination, the veteran 
reported that the low back disability required that she lie 
down, there simply is no objective evidence of incapacitating 
episodes having a total duration of at least four weeks 
during the previous 12-month period, which is required for a 
40 percent rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 38 
C.F.R. § 4.71a, DC 5243 (2007).   

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

C.  All Claims Decided

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, under any period under 
consideration, the veteran's service-connected mitral valve 
prolapse or low back disability have reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the March 1998 SOC and 
January 2000 SSOC).  In this regard, the Board notes that the 
disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
any assigned rating).  Although the record reflects that the 
veteran is not currently working, there is no showing that 
these disabilities have resulted in marked interference with 
employment (i.e., beyond that contemplated in any assigned 
rating).  Rather, in a March 2005 claim for increased 
compensation based on unemployability, the veteran reported 
that she stopped working because of cardiac chest pain and 
knee pain.  In addition, there is no evidence of record 
indicating that these disabilities have necessitated frequent 
periods of hospitalization, or otherwise rendered inadequate 
the regular schedular standards.  In the absence of evidence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board has also considered the applicability of the 
benefit-of-the doubt doctrine, but finds that, while the 
doctrine is favorable for application in the award of an 
initial 20 percent rating for the veteran's service-connected 
low back disability, the preponderance of the evidence is 
against assignment of a rating an initial rating in excess of 
10 percent for mitral valve prolapse prior to January 12, 
1998 or for a rating in excess of 20 percent for the service-
connected low back disability.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

An initial rating in excess of 10 percent for mitral valve 
prolapse, prior to January 12, 1998, is denied.  

An initial rating of 20 percent for a low back disability is 
granted.  

A rating in excess of 20 percent for a low back disability is 
denied.  




REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for fibrocystic adenosis and 
the claim for a rating in excess of 30 percent for mitral 
valve prolapse since January 12, 1998 is warranted, even 
though it will, regrettably, further delay an appellate 
decision on these matters.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In the Board's February 2007 remand, the Board directed the 
RO to obtain a VA examination for evaluation of any 
fibrocystic adenosis currently present.  The remand noted 
that a November 1979 pre-induction examination report noted 
the veteran's history of chronic cystic mastitis of the left 
breast, with no evidence of malignancy, and that the service 
medical records indicated that the veteran underwent several 
bilateral breast biopsies in service.  The remand 
specifically asked that the examiner render an opinion as to 
whether it is at least as likely as not that any currently 
found fibrocystic adenosis was incurred in or aggravated 
during the veteran's active military service.  The remand 
also noted that it was imperative that the physician 
designated to examine the veteran review the evidence in her 
claims files, including a copy of the remand.  

The veteran was afforded a VA examination in December 2002.  
The examiner noted that the veteran developed palpable 
lesions in both breasts in 1986, which were biopsied, with a 
diagnosis of intraductal papillomatosis of the right and left 
breasts.  Examination revealed scars on the breasts.  The 
pertinent diagnosis was intraductal papillomatosis, right and 
left breasts.  A handwritten note on the examination report 
states that the claims file was reviewed.  

The veteran was afforded another VA examination in August 
2003.  The examiner indicated that review of the medical 
records revealed that the veteran had five breast biopsies, 
all benign, with the initial biopsy in April 1986.  Breast 
examination revealed multiple surgical scars and no discrete 
mass.  The examiner concluded that the veteran clearly had a 
diagnosis of fibrocystic breast disease, which was initially 
made in 1985 while in the service.  

The veteran's breasts were again evaluated during VA 
examination in May 2005.  The examiner noted the history of 
five breast biopsies in service, all of which were benign, 
showing intraductal papillomatosis or fibroadenoma.  The 
veteran gave a history of noting non-tender breast lumps 
around 1984, for which biopsies were done.  Following 
examination, the pertinent diagnosis was history of multiple 
benign breast biopsies, most consistent with a diagnosis of 
fibrocystic change of the breasts.    

The Board notes that, while the August 2003 VA examiner 
concluded that the veteran's diagnosis of fibrocystic breast 
disease was initially made in the service, the examiner did 
not consider the notation on the November 1979 examination of 
chronic cystic mastitis of the left breast.  In addition, 
this examiner did not acknowledge review of the claims files, 
but only "review of the medical records" and the conclusion 
that fibrocystic breast disease was initially diagnosed in 
service suggests that the November 1979 examination report 
was not reviewed.  

Under these circumstances, another remand of this matter, for 
the RO to obtain a supplemental medical opinion from the 
August 2003 VA examiner, if available, is warranted.  In 
rendering the supplemental opinion, the examiner should 
specifically consider and address the November 1979 
examination report, noting chronic cystic mastitis of the 
left breast.  

The RO should arrange for the veteran to undergo VA 
examination only if the August 2003 VA examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran.  

Since January 12, 1998, mitral valve prolapse has been rated 
as 30 percent disabling under Diagnostic Code 7000.  Under 
this diagnostic code, valvular heart disease with workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electro-cardiogram, 
echocardiogram, or X-ray warrants a 30 percent rating.  The 
next higher rating of 60 percent requires more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7000.   

The Board notes that the August 2001 remand instructed that 
the veteran be afforded a VA cardiovascular examination.  The 
remand instructed that all indicated special tests and 
studies should be accomplished, including a laboratory 
determination of METs by exercise testing, an electro-
cardiogram, echocardiogram, and x-ray study.  With regard to 
MET testing, the examiner was asked document the level of 
METs at which dyspnea, fatigue, angina, dizziness or syncope 
develops.  If a laboratory determination of METs by exercise 
testing could not be done for medical reasons, the remand 
indicated that an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope could be used.  

The veteran was afforded VA examinations to evaluate her 
mitral valve prolapse in January 2003 and April 2005.  The 
January 2003 VA examination noted that the veteran's activity 
was limited mainly by knee and back pain to about two blocks, 
which would be a MET level of about 7.  A November 2002 
echocardiogram revealed normal left ventricular size and 
function with an ejection fraction of 65 percent.  The 
assessment included mild mitral valve regurgitation.  

On VA examination in April 2005, the examiner noted that the 
veteran had an ultrasound at a private facility in December 
2004, which revealed a normal ejection fraction, and a 
sestamibi study which revealed normal function of the left 
ventricle with a calculated ejection fraction of 70 percent.  
The examiner opined that there had not been a substantial 
change in the veteran's valvular heart disease, rated as 30 
percent disabling.  The examiner added that, as the veteran 
had not established that there had been a progression of this 
service-connected problem, he did not feel there was any 
reason to change the percentage of service connection.  

While the January 2003 VA examination included an estimate of 
MET level, and discussed the November 2002 echocardiogram, 
the veteran has not been afforded a VA examination which 
includes exercise testing, an electro-cardiogram, and X-ray 
as instructed in the August 2001 remand.  Further, neither VA 
examination report indicates the level of METs at which 
dyspnea, fatigue, angina, dizziness or syncope develops, or 
states that determination of METs by exercise testing could 
not be done for medical reasons.  

In addition, the Board notes that the medical evidence since 
April 2005 reflects a worsening of mitral valve prolapse.  In 
this regard, during VA treatment in April 2006, the veteran 
reported a history of increased frequency of palpitations for 
about one year, with chest pain and some shortness of breath.  
The veteran indicated that she was currently experiencing 
almost unremitting palpitations with lightheadedness and 
dizziness.  A January 2006 echocardiogram revealed an 
ejection fraction greater than 55 percent.  The assessment 
was 54 year old female with longstanding palpitations, 
increased frequency/severity with new symptoms in recent 
months, improved on increased Inderal, with a very reassuring 
Holter and echo.  

To ensure compliance with the August 2001 remand, and to 
ensure that the record accurately reflects the current 
severity of the disability under consideration, the Board 
finds that a more contemporaneous examination-with clear 
findings responsive to the applicable rating criteria-is  
needed to properly evaluate the service-connected mitral 
valve prolapse.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, the RO should arrange for the veteran to undergo 
VA cardiovascular examination, by an appropriate physician, 
at a VA medical facility.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examinations sent to her by the pertinent VA medical 
facility.
 
Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Boston VA Medical Center (VAMC) dated from May 2004 to August 
2006 and from the Loma Linda VAMC dated from December 2006 to 
May 2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Boston and 
Loma Linda VAMCs, since August 2006 and May 2007, 
respectively, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in her 
possession (not previously requested) and ensure that its 
notice to the veteran meets the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), as regards the claim 
for an increased rating, as appropriate.  
 
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claim for a higher 
rating for mitral valve prolapse since January 12, 1998 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's fibrocystic adenosis or mitral 
valve prolapse from the Boston and Loma 
Linda VAMCs since August 2006 and May 
2007, respectively.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record. 

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above), as appropriate, and the 
RO should clearly explain to the veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
examiner that examined the veteran in 
August 2003, if available.  

The examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran has current 
fibrocystic adenosis that was incurred in 
or aggravated by service.  The examiner 
should specifically address whether any 
current fibrocystic adenosis (a) pre-
existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
is otherwise medically related to the 
veteran's service.  In providing the 
requested opinion, the examiner should 
consider and address the November 1979 
examination report noting chronic cystic 
mastitis of the left breast.  

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

5.  Regarding the claim for a rating in 
excess of 30 percent for mitral valve 
prolapse, since January 12, 1998, the RO 
should also arrange for the veteran to 
undergo VA cardiovascular examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

All indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, an electro-cardiogram, 
echocardiogram, and x-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's mitral 
valve prolapse should be documented by 
the examiner.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims for higher 
rating for mitral valve prolapse should 
include consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted

98  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


